DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 17139540 on November 23, 2021. Please note claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. (US 9904427 B1) in view of Mun et al. (US 20180260070 A1).

Regarding claim 1 (Currently Amended), Co discloses: A touch sensitive processing apparatus for detecting whether a touch panel is partially submerged in conductive liquid (see Abstract and Fig. 4F), comprising: 
a driving circuit module; a sensing circuit module (Fig. 1, Fig. 2, col. 6, lines 28-41 discloses rows R0-R9 210 and the columns C0-C9 220 of sensor elements are coupled with a sensing module (e.g., management module 121-1) to act as a driving and sensing modules); 
an interconnection network module (Fig. 1, touch screen interface 128), configured to connect the driving circuit module and one of multiple parallel first electrodes and multiple parallel second electrodes of the touch panel and to connect the sensing circuit module and one of the multiple parallel first electrodes and the multiple parallel second electrodes of the touch panel (Fig. 2, for electrode rows R0-R9 and columns C0-C9 having sensing elements 204A, 204B); and 
a processor module, connected to the driving circuit module, the sensing circuit module and the interconnection network module (see Fig. 1, column 5, lines 35-40, CPUs 122-1), configured to execute instruction for implementing following steps: 
having the driving circuit module drive one of the first electrodes and having the sensing circuit module sense the second electrodes, iteratively, for generating multiple one-dimensional sensing information (see Figs. 4A-Fig. 4G for driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes); 
(See; Figs. 4A-4G for forming two-dimensional capacitive sensing data from the sensed electrode responses); 
determining whether a line piece group of liquid surface exists according to the two-dimensional sensing information (Fig. 4F, Fig. 4G, col. 11 line 65- col. 12, lines 10 discloses the when touch sensitive device is partially submerged in water 420, separation/boundary line is formed between submerged and not submerged area of the touch sensitive display due to capacitive signal change), wherein the line piece group of liquid surface includes line pieces which are continuous parts of some of the one-dimensional sensing information (Fig. 2, Fig. 4F driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes when partially submerged in water), discloses the  all values of sensing information belonging to the line piece group of liquid surface are larger than a first threshold (Fig. 4F, Fig. 4G, col. 9, lines 2-12, disclose the touch sensitive display in the partially submerged state 400f, respective sensor electrode of the plurality of sensor electrodes is said to be activated (i.e., submerged and thereby not in an ordinary state) when an electrode response (e.g., self-capacitance measurement or mutual-capacitance measurement) of the respective sensor electrode exceeds a predetermined response threshold); 
determining whether the line piece group of liquid surface contacts edges of the touch panel if it is determined that the line piece group of liquid surface does exist (Fig. 4F, Fig. 4G, discloses when the touch sensitive display is partially submerged into water 420, if forms the boundary or line that connects between the two side edge on touch screen as shown in figure); 
calculating two average values of values of sensing information corresponding to two sides of the two-dimensional sensing information which are separated by the line piece group of liquid surface, respectfully, if it is determined that the line piece group of liquid surface contacts (Fig. 4F, Fig. 4G, col. 12, lines 10-20, discloses forming two-dimensional capacitive sensing data from the sensed electrode responses based touch sensitive display is partially submerged into water 420. For example, determining the capacitive value of shaded area 426 depicts an area of the touch sensitive display that is submerged and unshaded area 428 depicts is not submerged); 
determining one side with a larger one of the two average values is below a surface of the conductive liquid and another side is above the surface of the conductive liquid (See; Figs. 4F-4G, Column 11, line 60-column 12, line 24 where a water line can be sensed between areas 426 and 428 so as to transition a portion of the display to an underwater mode); and 
determining a liquid surface line according to an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid (Fig. 4F, Fig. 4G, Fig. 5, based increased electrode responses from at least a subset of a plurality of sensor electrodes of the capacitive sense array that exceed a predetermined electrode response criterion when touch sensitive display is partially submerged, boundary or liquid surface line is determined that interface between the liquid surface and the side above the surface of the liquid surface. Please note when touch sensitive device e. g.  a mobile phone or a tablet device is partially submerged into liquid/water, a body of liquid will have a “liquid surface line” which differentiates the “dry” space above the line to the “submerged” space below the line. Co explicitly shows this line, such as in Fig. 4G, which shows the liquid surface line at the area between the “-4” mark in region 428 to the “10” mark in region 426. The liquid surface line is thus “determined” by the capacitance readings of the sensors as shown in Fig. 4G).  
While Co teaches the conceptual view and diagram of the partially submerged state of the touch sensitive display in underwater mode (see Figs, 4F and 4G), Co does not seem to explicitly teach claimed limitation determining liquid surface contacts exactly two edges of the touch panel.
(see Figs. 4, specifically, Fig. 4B, [0068]-[0072], illustrates an example where an upper end region A2, which is a second region of the mobile terminal 100, is submerged in the water 400. As illustrated in figure 4B, when mobile terminal 100 is submerged in water, liquid surface contacts exactly two edges of touch panel for determining the submerged state of the mobile terminal. Also see Figs. 5 and corresponding descriptions).
Therefore, in view of teachings of Co and Mun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensitive processing apparatus/method for detecting whether a touch panel is partially submerged in conductive liquid as taught by Co with determining liquid surface contacts exactly two edges of the touch panel as suggested by Mun in order provide a mobile terminal capable of performing an operation appropriate for an underwater state when the mobile terminal is submerged in water (Mun, [0005]).

Regarding claim 2 (Original), Co in view of Mun teaches the limitations of parent claim 1. Co further teaches: wherein the processor module is further configured to execute instruction for implementing following steps: determining whether the larger one of the two average values is larger than a second threshold, where the first threshold is larger than the second threshold (Fig. 4F, Fig. 4G, fig. 5, step 506, col. 14, lines 34-40, discloses the processing device determines whether (506) the detected electrode responses satisfy (i.e., exceed) a predetermined electrode response criterion. If the detected electrode response for a respective sensor electrode exceeds the predetermined electrode response criterion, then the respective sensor electrode is counted towards the threshold number of sensor electrodes. As illustrated in figure 4G, capacitance response value of the sensor electrodes under the water (i. e., first portion 422) is higher than the capacitance response value of the sensor electrodes above the water (i. e. second portion). Examiner reads the detected capacitance response in step 506 as a first threshold and detected capacitance response in step 514 as a second threshold); and 
proceeding the determining the liquid surface line step when it is determined that the larger one of the two average values is larger than the second threshold (Fig. 4F, Fig. 4G, Fig. 5, discloses the steps for forming the liquid surface line when touch sensitive device is partially submerged into water).  

Regarding claim 3 (Original), Co in view of Mun teaches the limitations of parent claim 3. Co does not explicitly teach but implicitly teaches wherein the liquid surface line is a straight line, where a sum of distances between the liquid surface line and an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid is smallest (Fig. 4F, and see annotated Fig. 4G, discloses the straight water line when electronic device having plurality of sensing electrodes is partially submerged state. Please note that, in order to form a straight line that separates the partially submerged touch sensitive device having plurality of sensor electrodes in to straight liquid surface line, a sum of distances between the liquid surface line and an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid must be substantially zero, i. e. minimum). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a sum of distances between the liquid surface line and an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid is smallest for forming a straight liquid surface line when touch sensitive electronic device partially submerged into liquid/water.
 

    PNG
    media_image1.png
    424
    734
    media_image1.png
    Greyscale

Regarding claim 4 (Original), Co in view of Mun teaches the limitations of parent claim 1. Mun further teaches the liquid surface line is a curved line, which passes sensing points corresponding to the line piece group of liquid surface which are adjacent to the side above the surface of the conductive liquid (Fig. 4B, Fig. 5B, [0070], [0078], disclose the curved line of the liquid surface that passes sensing points of the touch panel of the mobile device when partially submerged in water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Co’s the touch sensitive processing apparatus to include forming a curved line of liquid surface which passes sensing points corresponding to the line piece group of liquid surface which are adjacent to the side above the surface of the conductive liquid as suggested by Mun in order to provide well-known touch gesture technique in the art that user’s would be familiar with real liquid surface line experience, thus increasing user satisfaction in the device. 

claim 5 (Original), Co in view of Mun teaches the limitations of parent claim 5.
Mun further teaches the liquid surface line is a curved line, which passes sensing points corresponding to the side above the surface of the conductive liquid which are adjacent to the line piece group of liquid surface (Fig. 4B, Fig. 5B, [0070], [0078], disclose the curved line of the liquid surface that passes sensing points of the touch panel of the mobile device when partially submerged in water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Co’s the touch sensitive processing apparatus to include forming a curved line of liquid surface which passes sensing points corresponding to the side above the surface of the conductive liquid which are adjacent to the line piece group of liquid surface as suggested by Mun in order to provide well-known touch gesture technique in the art that user’s would be familiar with real liquid surface line experience, thus increasing user satisfaction in the device. 

Regarding claim 6 (Currently Amended), Co discloses: A touch sensitive processing method for detecting whether a touch panel is partially submerged in conductive liquid (see Abstract and Fig. 4F, Fig. 5), wherein the touch panel comprises multiple parallel first electrodes and multiple second electrodes (Fig. 2, discloses capacitive sense array 202 of touch screen 200 comprising plurality of parallel row electrodes 210 and column electrodes 220), the touch sensitive processing method comprising: 
driving one of the first electrodes and sensing the second electrodes, iteratively, for generating multiple one-dimensional sensing information (see Figs. 4A-Fig. 4G for driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes); 
(See; Figs. 4A-4G for forming two-dimensional capacitive sensing data from the sensed electrode responses); 
determining whether a line piece group of liquid surface exists according to the two-dimensional sensing information (Fig. 4F, Fig. 4G, col. 11 line 65- col. 12, lines 10 discloses the when touch sensitive device is partially submerged in water 420, separation/boundary line is formed between submerged and not submerged area of the touch sensitive display due to capacitive signal change), wherein the line piece group of liquid surface includes line pieces which are continuous parts of some of the one-dimensional sensing information (Fig. 2, Fig. 4F driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes when partially submerged in water), discloses the  all values of sensing information belonging to the line piece group of liquid surface are larger than a first threshold (Fig. 4F, Fig. 4G, col. 9, lines 2-12, disclose the touch sensitive display in the partially submerged state 400f, respective sensor electrode of the plurality of sensor electrodes is said to be activated (i.e., submerged and thereby not in an ordinary state) when an electrode response (e.g., self-capacitance measurement or mutual-capacitance measurement) of the respective sensor electrode exceeds a predetermined response threshold); 
determining whether the line piece group of liquid surface contacts edges of the touch panel if it is determined that the line piece group of liquid surface does exist (Fig. 4F, Fig. 4G, discloses when the touch sensitive display is partially submerged into water 420, if forms the boundary or line that connects between the two side edge on touch screen as shown in figure); 
calculating two average values of values of sensing information corresponding to two sides of the two-dimensional sensing information which are separated by the line piece group of liquid surface, respectfully, if it is determined that the line piece group of liquid surface contacts (Fig. 4F, Fig. 4G, col. 12, lines 10-20, discloses forming two-dimensional capacitive sensing data from the sensed electrode responses based touch sensitive display is partially submerged into water 420. For example, determining the capacitive value of shaded area 426 depicts an area of the touch sensitive display that is submerged and unshaded area 428 depicts is not submerged); 
determining one side with a larger one of the two average values is below a surface of the conductive liquid and another side is above the surface of the conductive liquid (See; Figs. 4F-4G, Column 11, line 60-column 12, line 24 where a water line can be sensed between areas 426 and 428 so as to transition a portion of the display to an underwater mode); and 
determining a liquid surface line according to an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid (Fig. 4F, Fig. 4G, Fig. 5, based increased electrode responses from at least a subset of a plurality of sensor electrodes of the capacitive sense array that exceed a predetermined electrode response criterion when touch sensitive display is partially submerged, boundary or liquid surface line is determined that interface between the liquid surface and the side above the surface of the liquid surface. Please note when touch sensitive device e. g.  a mobile phone or a tablet device is partially submerged into liquid/water, a body of liquid will have a “liquid surface line” which differentiates the “dry” space above the line to the “submerged” space below the line. Co explicitly shows this line, such as in Fig. 4G, which shows the liquid surface line at the area between the “-4” mark in region 428 to the “10” mark in region 426. The liquid surface line is thus “determined” by the capacitance readings of the sensors as shown in Fig. 4G).  
While Co teaches the conceptual view and diagram of the partially submerged state of the touch sensitive display in underwater mode (see Figs, 4F and 4G), Co does not seem to explicitly teach claimed limitation determining liquid surface contacts exactly two edges of the touch panel.
(see Figs. 4, specifically, Fig. 4B, [0068]-[0072], illustrates an example where an upper end region A2, which is a second region of the mobile terminal 100, is submerged in the water 400. As illustrated in figure 4B, when mobile terminal 100 is submerged in water, liquid surface contacts exactly two edges of touch panel for determining the submerged state of the mobile terminal. Also see Figs. 5 and corresponding descriptions).
Therefore, in view of teachings of Co and Mun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensitive processing apparatus/method for detecting whether a touch panel is partially submerged in conductive liquid as taught by Co with determining liquid surface contacts exactly two edges of the touch panel as suggested by Mun in order provide a mobile terminal capable of performing an operation appropriate for an underwater state when the mobile terminal is submerged in water (Mun, [0005]).

Regarding claims 7 and 12: claims 7 and 12 recites the similar limitations of claim 2. Therefore, claims 7 and 12 are also rejected on the same ground of anticipation as used above for claim 2.

Regarding claims 8 and 13: claims 8 and 13 each recites the similar limitations of claim 3. Therefore, claims 8 and 13 are also rejected on the same ground of obviousness as used above for claim 3.

claims 9 and 14: claims 9 and 14 each recites the similar limitations of claim 4. Therefore, claims 9 and 14 are also rejected on the same ground of obviousness as used above for claim 4.

Regarding claims 10 and 15: claims 10 and 15 each recites the similar limitations of claim 5. Therefore, claims 10 and 15 are also rejected on the same ground of obviousness as used above for claim 5.

Regarding claim 11 (Currently Amended), Co discloses: A touch system for detecting whether a touch panel is partially submerged in conductive liquid (see Abstract and Fig. 4F), comprising: 
the touch panel (Fig. 1, touch screen 130), comprising multiple parallel first electrodes and multiple parallel second electrodes (Fig. 2, discloses capacitive sense array 202 of touch screen 200 comprising plurality of row electrodes 210 and column electrodes 220); and 
a touch sensitive processing apparatus (see Fig. 1), comprising: 
a driving circuit module; a sensing circuit module (Fig. 1, Fig. 2, col. 6, lines 28-41 discloses rows R0-R9 210 and the columns C0-C9 220 of sensor elements are coupled with a sensing module (e.g., management module 121-1) to act as a driving and sensing modules); 
an interconnection network module (Fig. 1, touch screen interface 128), configured to connect the driving circuit module and one of multiple parallel first electrodes and multiple parallel second electrodes of the touch panel and to connect the sensing circuit module and one of the multiple parallel first electrodes and the multiple parallel second electrodes of the touch panel (Fig. 2, for electrode rows R0-R9 and columns C0-C9 having sensing elements 204A, 204B); and 
(see Fig. 1, column 5, lines 35-40, CPUs 122-1), configured to execute instruction for implementing following steps: 
having the driving circuit module drive one of the first electrodes and having the sensing circuit module sense the second electrodes, iteratively, for generating multiple one-dimensional sensing information (see Figs. 4A-Fig. 4G for driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes); 
110forming two-dimensional sensing information according to the multiple one-dimensional sensing information (See; Figs. 4A-4G for forming two-dimensional capacitive sensing data from the sensed electrode responses); 
determining whether a line piece group of liquid surface exists according to the two-dimensional sensing information (Fig. 4F, Fig. 4G, col. 11 line 65- col. 12, lines 10 discloses the when touch sensitive device is partially submerged in water 420, separation/boundary line is formed between submerged and not submerged area of the touch sensitive display due to capacitive signal change), wherein the line piece group of liquid surface includes line pieces which are continuous parts of some of the one-dimensional sensing information (Fig. 2, Fig. 4F driving one of the first electrodes and sensing multiple electrode responses repeatedly to give a real time update as to the current capacitive levels of the electrodes when partially submerged in water), discloses the  all values of sensing information belonging to the line piece group of liquid surface are larger than a first threshold (Fig. 4F, Fig. 4G, col. 9, lines 2-12, disclose the touch sensitive display in the partially submerged state 400f, respective sensor electrode of the plurality of sensor electrodes is said to be activated (i.e., submerged and thereby not in an ordinary state) when an electrode response (e.g., self-capacitance measurement or mutual-capacitance measurement) of the respective sensor electrode exceeds a predetermined response threshold); 
(Fig. 4F, Fig. 4G, discloses when the touch sensitive display is partially submerged into water 420, if forms the boundary or line that connects between the two side edge on touch screen as shown in figure); 
calculating two average values of values of sensing information corresponding to two sides of the two-dimensional sensing information which are separated by the line piece group of liquid surface, respectfully, if it is determined that the line piece group of liquid surface contacts edges of the touch panel (Fig. 4F, Fig. 4G, col. 12, lines 10-20, discloses forming two-dimensional capacitive sensing data from the sensed electrode responses based touch sensitive display is partially submerged into water 420. For example, determining the capacitive value of shaded area 426 depicts an area of the touch sensitive display that is submerged and unshaded area 428 depicts is not submerged); 
determining one side with a larger one of the two average values is below a surface of the conductive liquid and another side is above the surface of the conductive liquid (See; Figs. 4F-4G, Column 11, line 60-column 12, line 24 where a water line can be sensed between areas 426 and 428 so as to transition a portion of the display to an underwater mode); and 
determining a liquid surface line according to an interface between the line piece group of liquid surface and the side above the surface of the conductive liquid (Fig. 4F, Fig. 4G, Fig. 5, based increased electrode responses from at least a subset of a plurality of sensor electrodes of the capacitive sense array that exceed a predetermined electrode response criterion when touch sensitive display is partially submerged, boundary or liquid surface line is determined that interface between the liquid surface and the side above the surface of the liquid surface. Please note when touch sensitive device e. g.  a mobile phone or a tablet device is partially submerged into liquid/water, a body of liquid will have a “liquid surface line” which differentiates the “dry” space above the line to the “submerged” space below the line. Co explicitly shows this line, such as in Fig. 4G, which shows the liquid surface line at the area between the “-4” mark in region 428 to the “10” mark in region 426. The liquid surface line is thus “determined” by the capacitance readings of the sensors as shown in Fig. 4G).  
While Co teaches the conceptual view and diagram of the partially submerged state of the touch sensitive display in underwater mode (see Figs, 4F and 4G), Co does not seem to explicitly teach claimed limitation determining liquid surface contacts exactly two edges of the touch panel.
However, in the same field of endeavor of the mobile device determining the underwater state when the mobile terminal is submerged in water, Mun teaches determining liquid surface contacts exactly two edges of the touch panel (see Figs. 4, specifically, Fig. 4B, [0068]-[0072], illustrates an example where an upper end region A2, which is a second region of the mobile terminal 100, is submerged in the water 400. As illustrated in figure 4B, when mobile terminal 100 is submerged in water, liquid surface contacts exactly two edges of touch panel for determining the submerged state of the mobile terminal. Also see Figs. 5 and corresponding descriptions).
Therefore, in view of teachings of Co and Mun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensitive processing apparatus/method for detecting whether a touch panel is partially submerged in conductive liquid as taught by Co with determining liquid surface contacts exactly two edges of the touch panel as suggested by Mun in order provide a mobile terminal capable of performing an operation appropriate for an underwater state when the mobile terminal is submerged in water (Mun, [0005]).
Response to Arguments
6.	Applicant’s arguments filed on 11/23/2021 with respect to claims 1, 6 and 11 as amended have been considered but are moot because the arguments do not apply to the current reference 
	 	
Conclusion 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (US 20160291796 A1) discloses an operating mode distinguishing method, a touch point locating method and a touch control circuit applied for underwater operations (Abstract, Fig. 6).
Hwang et al. (US 20190129556 A1) discloses general teachings of the partially submerged state of the touch panel (Figs. 6).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693